DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In combination with all the limitations in the claims, the prior arts fail to teach or make obvious: step 4: calculating trend items of the mean logarithmic amplitude sequence AMP mean using polynomial regression, and then removing the trend items, to obtain a sequence Amp mean; conducting statistical analysis on Amp mean and calculating the a number of samples falling into each statistical interval; when the number of accumulated samples reaches 90% of the total number of samples, setting a sample value of a corresponding statistical interval as a threshold, and marking a time frequency point set represented by samples below the threshold as (2; removing points falling into the set Q in the initial result Y(t,,@, ) of detection of single-source-point obtained in step 2, to obtain refined single-source-points Y(Ik, wk); 
step 5: dividing the refined single-source-points Y(ik, wk,) into categories using hierarchical clustering, and calculating the clustering center of each category, 1.e. mode shape matrix; extracting frequency and damping ratio: 
step 6: constructing a generalized spectral matrix using the time frequency coefficients Y(t, w) in step 1:   Hyy=E[ stft
where STFT represents the i time; superscript * represents the conjugation for determining the complex number; and E[-] represents the expectation for extracting data;

step 8: taking the value on the first singular value sequence S1 of each category of single-source-points obtained in step 5 as an auto-spectrum of each order of modes, obtaining the frequencies of each order by picking the peak frequency of S1 and extracting the damping ratios by transforming S1, into a time domain through inverse Fourier transform. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971.  The examiner can normally be reached on Monday-Friday from 9:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






DP
September 10, 2021

                                                                                /DANIEL PREVIL/                                                                                Primary Examiner, Art Unit 2684